Citation Nr: 1537955	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-12 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to an initial compensable evaluation for left hydrocele secondary to concussion (claimed as mass in scrotum, residual of explosion).

2.  Entitlement to an initial evaluation in excess of 20 percent for varicose veins and post phlebitic syndrome of the right lower extremity (claimed as residual of wounds, both legs, including muscles, nerves, swelling).

3.  Entitlement to an initial evaluation in excess of 20 percent for varicose veins and post phlebitic syndrome of the left lower extremity (claimed as residual of wounds, both legs, including muscles, nerves, swelling).

4.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board notes that the Veteran also initiated an appeal as to the assignment of an initial noncompensable evaluation for the bilateral hearing loss disability in that decision; however, he limited his appeal to the left hydrocele claim in his March 2013 substantive appeal.  He did not perfect an appeal as to this other issue.  Therefore, the bilateral hearing loss claim is no longer in appellate status, and no further consideration is necessary.

The Veteran was scheduled for a hearing before the Board at the RO in October 2014.  In light of his written submission requesting withdrawal of the appeal and cancellation of the hearing, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file does not contain additional documents pertinent to the matters addressed in this decision.

The issues of entitlement to higher evaluations for the left and right lower extremity disabilities and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

On September 22, 2014, prior to the promulgation of a decision in the appeal, the submitted a statement indicating that he wanted to withdraw the appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an initial compensable evaluation for left hydrocele secondary to concussion have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  In this case, the Veteran withdrew his appeal in a September 2014 written submission, which was resubmitted by his representative in August 2015.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it dismissed.


ORDER

The appeal for the issue of entitlement to an initial compensable evaluation for left hydrocele secondary to concussion is dismissed.


REMAND

The record shows that the Veteran submitted a timely notice of disagreement with a December 2014 rating decision, challenging the evaluations assigned in connection with the grants of service connection for the left and right lower extremity disabilities, as well as the continued PTSD evaluation.  See March 2015 notice of disagreement.  Thus, a remand is required for the AOJ to issue a statement of the case.  See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing the issues of entitlement to an initial evaluation in excess of 20 percent for varicose veins and post phlebitic syndrome of the right lower extremity; entitlement to an initial evaluation in excess of 20 percent for varicose veins and post phlebitic syndrome of the left lower extremity; and entitlement to an evaluation in excess of 50 percent for PTSD.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


